 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   ANIL NAYYAR,                         No.   2:20-cv-0231-JAM-DB-PS
12                  Plaintiff,
13        v.                              SUA SPONTE ORDER REMANDING
                                          ACTION TO STATE COURT
14   ASIA STUCKEY-WHITE, WANDA
     ASHLEY, and DOES 1 to 100,
15
                    Defendants.
16

17
          The undersigned revokes any actual or anticipated referral
18
     to a Magistrate Judge for the purposes of Findings and
19
     Recommendations in this case.     See Local Rule 302(d)
20
     (“Notwithstanding any other provision of this Rule, a Judge may
21
     retain any matter otherwise routinely referred to a Magistrate
22
     Judge.”).
23
          On January 31, 2020, Defendants Asia Stuckey-White and Wanda
24
     Ashley filed a Notice of Removal with this Court, seeking to
25
     remove an action from Sacramento County Superior Court.      Notice
26
     of Removal, ECF No. 1.      For the following reasons, the Court sua
27
     sponte REMANDS this case to Sacramento County Superior Court.
28
                                         1
 1        Under 28 U.S.C. § 1441(a), a defendant may remove an action
 2   to federal court if the district court has original jurisdiction.
 3   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
 4   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th
 5   Cir. 2003)).   If at any time before final judgment it appears
 6   that the district court lacks subject matter jurisdiction, the
 7   case shall be remanded.   28 U.S.C. § 1447(c).      Generally, a
 8   defendant seeking to remove an action to federal court must file
 9   a notice of removal within thirty days of receiving a copy of the
10   initial pleading.   28 U.S.C. § 1446(b).   A defendant seeking
11   removal of an action to federal court has the burden of
12   establishing federal jurisdiction in the case.      California ex
13   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
14        Defendants attempt to remove an unlawful detainer action
15   under 28 U.S.C. § 1331.   Notice of Removal at 2.     They contend
16   this Court has federal question jurisdiction because the
17   Protecting Tenants at Foreclosure Act, 12 U.S.C. § 5220,
18   “preempted State Law as to bona fide Residential tenants of
19   foreclosed Landlords.”    Id. (citing Florida Lime & Growers, Inc.
20   v. Paul, 373 U.S. 132 (1963)).   Defendants contend this suit
21   arises under federal law because Plaintiff’s eviction did not
22   comport with PFTA’s requirements.     Id. at 2-3.
23        Federal courts are courts of limited jurisdiction and lack
24   inherent or general subject matter jurisdiction.      Federal courts
25   can adjudicate only those cases authorized by the United States
26   Constitution and Congress.   Generally, those cases involve
27   diversity of citizenship or a federal question, or cases in which
28   the United States is a party.    Kokkonen v. Guardian Life Ins.
                                       2
 1   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
 2   (1989).   Federal courts are presumptively without jurisdiction
 3   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
 4   matter jurisdiction is never waived and may be raised by the
 5   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,
 6   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be
 7   more jealously guarded by a court than its jurisdiction.
 8   Jurisdiction is what its power rests upon.   Without jurisdiction
 9   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.
10   1988).
11        The Ninth Circuit has held that the removal statute should
12   be strictly construed in favor of remand and against removal.
13   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
14   2005).    The “strong presumption” against removal jurisdiction
15   means that the defendant always has the burden of establishing
16   that removal is proper.   Nishimoto v. Federman–Bachrach &
17   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
18   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).   Federal
19   jurisdiction must be rejected if there is any doubt as to the
20   right of removal in the first instance.   Gaus v. Miles, Inc., 980
21   F.2d 564, 566 (9th Cir. 1992).
22        In this case, Defendants are unable to establish subject
23   matter jurisdiction before this Court because the complaint filed
24   in the state court contains a single cause of action for unlawful
25   detainer based on California Code of Civil Procedure § 415.45.
26   Unlawful detainer actions are strictly within the province of
27   state court.   Defendants’ argument that Plaintiff’s complaint
28   improperly designates a PFTA claim as an unlawful detainer claim
                                       3
 1   does not persuade the Court. See Notice of Removal at 4.   A
 2   defendant’s attempt to create federal subject matter jurisdiction
 3   by adding claims or defenses to a notice of removal will not
 4   succeed.   Vaden v. Discover Bank, 556 U.S. 49, 50 (2009) (federal
 5   question jurisdiction cannot “rest upon an actual or anticipated
 6   counterclaim”); Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075
 7   (9th Cir. 2005) (“A federal law defense to a state-law claim does
 8   not confer jurisdiction on a federal court, even if the defense
 9   is that of federal preemption and is anticipated in the
10   plaintiff’s complaint.”).
11        In determining the presence or absence of federal
12   jurisdiction in removal cases, the “well-pleaded complaint rule”
13   applies, “which provides that federal jurisdiction exists only
14   when a federal question is presented on the face of the
15   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
16   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well
17   established that plaintiff is the ‘master of her complaint’ and
18   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
19   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
20   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
21   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
22   that a cause of action arises under federal law only when the
23   plaintiff’s well-pleaded complaint raises issues of federal
24   law.”).
25        Plaintiff’s complaint raises a single state law claim.       The
26   face of a properly-pled state law unlawful detainer action does
27   not present a federal question.   Therefore, Plaintiff’s complaint
28   avoids federal question jurisdiction.   Defendants cannot inject a
                                       4
 1   federal issue through their answer or demurrer.
 2        Accordingly,
 3        1. This action is remanded forthwith to the Sacramento
 4           County Superior Court for lack of subject matter
 5           jurisdiction;
 6        2. Defendants’ motion to proceed in forma pauperis, ECF No.
 7           3, is DENIED as moot; and
 8        3. The Clerk of the Court is directed to close this case.
 9   IT IS SO ORDERED.
10
     Dated: January 31, 2020       /s/ John A. Mendez
11                                 HONORABLE JOHN A. MENDEZ
12                                 United States District Court Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     5
